Citation Nr: 1517928	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction from a 20 percent rating to a 10 percent rating, effective June 1, 2010, for degenerative arthritis of the left knee was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a rating in excess of 20 percent for degenerative arthritis of the left knee has been raised by the record in the Veteran's January 2012 substantive appeal (Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1. The 20 percent disability rating for the Veteran's degenerative arthritis of the left knee had been in effect for more than five years when the reduction to a 10 percent disability rating went into effect.

2. The reduction of the disability rating for the Veteran's degenerative arthritis of the left knee from 20 percent to 10 percent was not done in accordance with the provisions of 38 C.F.R. § 3.344 (2014).


CONCLUSION OF LAW

The criteria for a reduction of a 20 percent rating to a 10 percent rating for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.344(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2014).  The Veteran must also be given 60 days to present additional evidence showing that compensation benefits should be continued at the present level.  Id.  The Veteran must further be informed that he may request a pre-determination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran of the final rating action expires.  Id.

"It is clear that the requirements for decrease of a rating for disabilities which have continued for a long time at the same level are more stringent than those for an initial award or an increase in ratings."  Olson v. Brown, 5 Vet. App. 430, 433-34 (1993) (citations omitted)

More specifically, when a rating has been in effect for at least five years, the provisions of sections 3.344(a) and (b) must also be followed.  "It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete ...."   38 C.F.R. § 3.344(a).  These provisions also require that a rating reduction be based on an examination that is as complete as the examination or examinations that formed the basis for the original rating, and that there is reasonable certainty that the improvement will be maintained under the ordinary conditions of life. Id.

Here, a March 2000 rating decision assigned the Veteran's degenerative arthritis of the left knee a 20 percent disability rating effective December 1, 1998.  In a January 2010 rating decision, the RO proposed a reduction in the disability rating for the Veteran's service-connected degenerative arthritis of the left knee from 20 percent to 10 percent.  The RO implemented the rating reduction effective June 1, 2010 in a March 2010 rating decision.  The reduction was based on a finding that the Veteran's degenerative arthritis of the left knee had undergone improvement, as shown in the April 2007 VA examination report, and that those improvements were sustained, as shown in the January 2010 VA examination report.

The January 2010 VA examination report is not sufficiently adequate to support a reduction of the disability rating for the Veteran's degenerative arthritis of the left knee.  More specifically, the January 2010 VA examination report reflects that the examiner did not review the Veteran's claim's file.  Thus, the examiner seems to have relied upon the Veteran with regards to his medical history.

For example, the January 2010 VA examination report states that the Veteran is not on medication.  However, November 2009 and March 2010 private treatment records indicate that the Veteran was prescribed several medications during that time period, including an anti-inflammatory.

In addition, the January 2010 VA examination report states that the Veteran had only one surgery on his left knee while in service, yet the December 1999 VA examination report reflects that the Veteran had two surgeries on his left knee while in service.

As it is unclear to what extent the January 2010 VA examiner may have relied on erroneous assumptions about the Veteran's medical history, the examination report has no probative value and, thus, is not adequate to support a reduction in the disability rating of the Veteran's degenerative arthritis of the left knee.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  In otherwords, a review of the entire record of examinations and the medical history of the Veteran shows that the January 2010 VA examination was not full and complete and, thus, the provisions of 38 C.F.R. § 3.344(a) have not been met.

Accordingly, resolving reasonable doubt in the Veteran's favor, the reduction of the disability rating for degenerative arthritis of the left knee from a 20 percent rating to a 10 percent rating, effective June 1, 2010, was not proper.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The reduction from a 20 percent rating to a 10 percent rating for degenerative arthritis of the left knee was not proper, and the 20 percent rating is restored, effective June 1, 2010.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


